CFA INSTITUTE Code of Ethics and Standards of Professional Conduct PREAMBLE The CFA Institute Code of Ethics and Standards of Professional Conduct (Code and Standards) are fundamental to the values of CFA Institute and essential to achieving its mission to lead the investment profession globally by setting high standards of education, integrity, and professional excellence.High ethical standards are critical to maintaining the public's trust in financial markets and in the investment profession.Since their creation in the 1960s, the Code and Standards have promoted the integrity of CFA Institute members and served as a model for measuring the ethics of investment professionals globally, regardless of job function, cultural differences, or local laws and regulations.All CFA Institute members (including holders of the Chartered Financial Analyst®
